Citation Nr: 0918031	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-08 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right eye glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and friend, W.J.

ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to May 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the Veteran's request to reopen his 
claim for service connection for right eye glaucoma.  The 
Board reopended and remanded the claim in February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is claiming service connection on the basis of 
aggravation of a disorder that pre-existed service and to 
procure authorization to obtain treatment records from the 
Doheny Eye Clinic and Dr. Davis.  In the February 2007 
remand, the Board ordered the RO to send the Veteran a notice 
letter regarding aggravation.  The Veteran was sent a notice 
letter in March 2007.  This letter contained no information 
about substantiating the Veteran's claim for service 
connection based on aggravation.  The Board errs as a matter 
of law when it fails to ensure compliance with its remand 
orders, and further remand is mandated if it does not.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran returned the two authorization forms sent to him 
with that March 2007 notice letter.  These were signed but he 
had not filled in the names of the Doheny Eye Clinic and Dr. 
Davis.  It appears that was a misunderstanding on the 
Veteran's part and he should be afforded another opportunity 
to submit these forms.



Accordingly, the case is REMANDED for the following action:

 1.  Additional Veterans Claims 
Assistance Act of 2000 notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
Veteran, including a description of 
aggravation.
 
Establishing service connection 
generally requires (1) medical evidence 
of a current disability; (2) medical 
or, in certain circumstances, lay 
evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
the claimed in-service disease or 
injury and the present disability. See 
Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also 
Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.
 
In particular, advise the Veteran that 
a Veteran is presumed in sound 
condition except for defects noted when 
examined and accepted for service.  
Clear and unmistakable evidence 1) that 
the disability existed prior to service 
and 2) was not aggravated by service 
will rebut the presumption of 
soundness.  To satisfy the second 
requirement for rebutting the 
presumption of soundness, the 
government must show, by clear and 
unmistakable evidence, either that (1) 
there was no increase in disability 
during service, or that (2) any 
increase in disability was "due to the 
natural progression" of the condition.  
Joyce v. Nicholson, 443 F.3d 845, 847 
(Fed. Cir. 2006).
 
2.  Send the Veteran new authorization 
forms with the names and addresses for 
the Doheny Eye Clinic (across from the 
USC Medical school or hospital-see 
transcript page 20), and Dr. Davis pre-
typed in the appropriate boxes.  Advise 
the Veteran to sign and return the 
forms.  If necessary, contact the 
Veteran and ask for further information 
as to the first name of Dr. Davis.  

3.  Obtain the following treatment 
records:
*	Doheny Eye Clinic in east Los 
Angeles, California, dated in the 
late 1990s, particularly 1998 and 
1999.
*	Dr. Davis in Torrance, 
California, dated approximately 
1994.

4.  After completing the above action, 
the claim should be readjudicated.  
This will include requesting an 
addendum opinion from the examiner who 
provided and opinion in July 2008 in 
the event that pertinent (eye-related) 
medical records are obtained.  If the 
claim remains denied, a supplemental 
statement of the case should be 
provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

